601 So. 2d 642 (1992)
William Steven HELLER, Petitioner,
v.
The STATE of Florida, Respondent.
No. 91-3070.
District Court of Appeal of Florida, Third District.
July 28, 1992.
Leighton G. Morse, Key West, George T. Pallas, Miami, for petitioner.
Robert A. Butterworth, Atty. Gen., and Leslie Schreiber, Asst. Atty. Gen., for respondent.
Before NESBITT, FERGUSON and COPE, JJ.
PER CURIAM.
While this appeal was pending, we decided J.T. v. State, 601 So. 2d 283 (Fla. 3d DCA 1992) (citing Tascarella v. Seay, 564 So. 2d 205 (Fla. 4th DCA 1990)), which is dispositive. The fifteen-day window period provided the State by rule 3.191(i)(3), Florida Rules of Criminal Procedure, to proceed with a trial of the defendant after the speedy trial period has expired and a motion for discharge has been filed, may not be extended for exceptional circumstances by a motion filed within the window period.
Prohibition is granted. The order denying the motion for discharge is quashed.